Citation Nr: 1448215	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  13-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right foot disability, to include as secondary to service-connected residuals of a right fifth metatarsal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2014, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for residuals of a right fifth metatarsal fracture is the subject of a separate decision issued simultaneously with this decision under a separate docket number.


FINDINGS OF FACT

The competent evidence is at least in equipoise as to whether the Veteran's right foot disability is aggravated by service-connected residuals of a right fifth metatarsal fracture. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for aggravation of a right foot disability by service-connected residuals of a right fifth metatarsal fracture, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an April 2011 VA examination report, a VA physician opined that the Veteran's degenerative joint disease of the right foot would be most likely due to age and intercurrent activities and injuries.  The VA physician noted that late 1999 and early 2000 physical therapy notes made no mention of any right foot pathology or symptomatology whatsoever.  The examiner stated that one would expect a physical therapy evaluation to mention all relevant issue causing any bad biomechanics.  The examiner noted that the Veteran mentioned at one of those visits that he worked a farm and did a lot of walking and mining.

In a July 2013 letter, a VA physician noted the Veteran's history of a fifth metatarsal fracture of the right foot and that the Veteran had pain with ambulation in that area that had worsened over time.  That had led to limitation in walking and activities of daily living.  The VA physician opined that while it was tough to know if that was all from the fracture, it was reasonable to assume that trauma would accelerate degenerative arthritis and could cause the pain and dysfunction that the Veteran was having.

While there is conflicting medical evidence that weighs both for and against the claim for service connection for a right foot disability, the Board finds that there is competent evidence to support the claim that a current right foot disability of degenerative arthritis has been aggravated by service-connected residuals of a right fifth metatarsal fracture.  

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for aggravation of right foot arthritis by service-connected residuals of a right fifth metatarsal fracture is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for aggravation of right foot arthritis by service-connected residuals of a right fifth metatarsal fracture is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


